Citation Nr: 1806564	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee chondromalacia patella.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia patella.


REPRESENTATION

Veteran represented by:	American Legion 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1997 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking a compensable disability rating for right knee chondromalacia patella and a disability rating in excess of 10 percent for left knee chondromalacia patella.  Specifically, the Veteran contends that his right and left knee chondromalacia patella cause him constant pain and his symptomatology is more severe than reflected by his currently assigned disability ratings.

The Veteran was last afforded a VA examination for his right and left knee chondromalacia patella in August 2013.  The Veteran presented with complaints of bilateral knee pain, with greater pain in the left knee than the right.  He reported constant aching throbbing in his right knee and rated the pain 2 out of 10.  He reported constant tight grinding pain with movement in his left knee and rated the pain 6 out of 10.  The Veteran indicated that he experienced knee pain daily and would fall due to his left knee giving out.  On examination, the Veteran's right knee flexion was 140 degrees or greater with no objective evidence of painful motion and no limitation of extension.  The Veteran's left knee flexion was 140 degrees or greater with objective evidence of painful motion beginning at 90 degrees and no limitation of extension.  The examiner noted normal bilateral anterior instability, normal bilateral posterior instability, and normal medial-lateral instability.  He indicated that the Veteran did not use any assistive devices as a normal mode of locomotion.

Accordingly, in an August 2013 rating decision, the RO assigned the Veteran's left knee chondromalacia patella a 10 percent disability rating under Diagnostic Code 5250 for functional loss due to painful motion.  The Veteran's right knee chondromalacia patella was assigned a noncompensable disability rating under Diagnostic Code 5257 based on a diagnosed disability with no compensable symptoms.  The RO explained that the Veteran's right knee chondromalacia patella was not specifically contemplated by the Schedule for Rating Disabilities and that his right knee had been rated under Diagnostic Code 5257, other impairments of the knee, because other diagnostic codes for the knee and leg were either not applicable for his diagnosis or had specific criteria for assigning a noncompensable rating, which he did not meet. 

In a December 2013 statement, the Veteran asserted that he did not feel the August 2013 VA examination accurately reflected his disabilities.  The Veteran stated that he was examined in the morning and not after a normal day.  He had told the examiner that his pain and swelling were much worse in the afternoon and especially at night.  The Veteran reported that he experienced sharp shooting pain, limited motion, and swelling daily.  He had had to move his bedroom to the first floor because climbing the stairs was too difficult.  He reported that his left knee clicked every time he bent it.

In a May 2014 statement, the Veteran again expressed that he believed his knee disabilities were not evaluated accurately by the August 2013 VA examination.  His knees were best in the morning and got worse throughout the day.  By the afternoon, the Veteran had to rely on a cane to walk around.  He noted that he needed the assistance of a cane and "other tools" to function daily. 

Given that the Veteran's last VA examination was in August 2013, more than four years ago, and that the Veteran reports symptoms not reflected by the August 2013 examination, the Board finds that a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his right and left knee chondromalacia patella.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Moreover, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that '[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.'  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the August 2013 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Finally, the Board notes that the most recent VA treatment records in the Veteran's file are from 2014.  Updated VA treatment records have not been associated with the claims file and the Board is unable to review them.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his right and left knee chondromalacia patella.  Follow the procedures for obtaining the records set forth by
38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right and left knee chondromalacia patella.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

If possible, due to the worsening of the Veteran's symptoms throughout the day, the Veteran should be scheduled for his examination in the late afternoon.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's right and left knee chondromalacia patella.

The examiner should also discuss the impact, if any, the Veteran's right and left knee chondromalacia patella have on his activities of daily living, including his ability to obtain and maintain employment.

The supporting rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




